Citation Nr: 1503759	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative joint disease and degenerative disc disease, rated as 20 percent disabling from November 23, 2010 and 40 percent disabling from June 13, 2012.

2.  Entitlement to a higher initial rating for sciatic nerve, left intervertebral disc syndrome, rated as 10 percent disabling from November 23, 2012 and 20 percent disabling from June 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1991.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a 20 percent disability rating to the lumbosacral strain effective November 23, 2010.  The decision also granted service connection for sciatic nerve, left intervertebral disc syndrome, as secondary to the lumbosacral strain, and assigned a 10 percent disability rating effective November 23, 2010.  The Veteran subsequently perfected an appeal of these issues.

In July 2012, during the pendency of appeal, the RO increased the rating for lumbosacral strain to 40 percent effective June 13, 2012, and increased the rating for sciatic nerve, left intervertebral disc syndrome to 20 percent effective June 13, 2012.  The July 2012 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In August 2014, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the most recent Supplemental Statement of the Case (SSOC) was issued in July 2012.  Since that time, evidence has been associated with the claims file, including a September 2014 VA examination report, private treatment records from a clinic in Killeen Texas, a U.S. Department of Labor FMLA leave request, and five lay statements.  

In August 2014, VA received a statement from the Veteran waiving RO consideration of evidence submitted on that day, including a November 2011 letter from a private physician at the clinic in Killeen, Dr. E.G., and a July 2013 treatment record from Dr. E.G.; a December 2013 list of current medications from VA Medical Centers; and VA treatment records dated in January 2014.  The Veteran has not, however, submitted a general waiver of his right to have the AOJ consider evidence submitted since the most recent SSOC before the Board considers it.  

In November 2014, the Board sent the Veteran a letter specifically asking if he wanted to waive AOJ review of the September 2014 VA examination, and the Veteran did not respond.  Thus, because the Veteran did not waive initial consideration of the evidence listed above, remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained since issuance of the most recent SSOC in July 2012, including but not limited to, consideration of the September 2014 VA examination report, private treatment records from the clinic in Killeen Texas, the U.S. Department of Labor FMLA leave request, and five lay statements.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished another Supplemental Statement of the Case and afforded a reasonable period of time within which to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




